Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In light of the amendments to the drawings filed on February 14, 2022, the objection to the drawings set forth in the non-final office action mailed on September 14, 2021 are hereby withdrawn.
Claim Objections
In light of the amendments to the claims filed on February 14, 2022, the objections to the claims set forth in the non-final office action mailed on September 14, 2021 are hereby withdrawn.
Claim Rejections - 35 USC § 112
In light of the amendments to the claims filed on February 14, 2022, the 112b rejections to the claims set forth in the non-final office action mailed on September 14, 2021 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see Paragraph V, filed February 14, 2022, with respect to the 103 rejections of claims 1-9 have been fully considered and are persuasive.  The 103 rejections of claims 1-3, 5-7, and 9 have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-7, and 9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611